DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 5-7. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhuranthakam et al. (US 2012/0176131 A1).
With respect to claim 1, Madhuranthakam discloses a method for separate acquisition and output of diagnostic images in nuclear magnetic resonance imaging based on signals from water and fat, which method comprises the steps of (Abstract) a) defining at least a slice of image that pass through a body or an area of a body under examination with a pre-established relative orientation (see paragraph 0026); b) acquiring for at least said slice or for at least part or all said slices, when these are more than one, at least an anatomical image in nuclear magnetic resonance along said slice; (c) performing for at least said slice or for at least part or all of said slices, when there are more than one, and for each pixel or voxel of the nuclear magnetic resonance image acquired along said slice, a separation of signal components corresponding to the intensity of said pixel or voxel resulting from tissues water within the body under examination from those signal components resulting from fat tissues in said body under examination (see paragraphs 0031-0033); (d) generating for at least said slice or for at least part or all of said slices, when these are more than one, an image called water-only which is generated on the basis of signal components of MRI signals resulting from water-only separated in previous step; (e) generating for at least a slice or for at least part or all of said slices, when these are more than one, an image called fat-only which is generated on the basis of signal components of the MRI signals resulting from fat-only separated in previous step (see paragraphs 0030-0036); Patent Attorney Docket No. (f) sorting images related to any single slice in a sequence that for each slice provides firstly for said anatomical image(s) and afterward said water-only image(s) followed by said fat-only image(s); g) sorting images related to any single slice according by position order of said slices when there are more than one (see paragraphs 0030-0036), and wherein h) separating signal components corresponding to intensity of said pixel or voxel resulting from tissues water within the body under examination from those signal components resulting from fat tissues in said body under examination of step c) (see paragraphs 0030-0036) being performed by means of a machine learning algorithm, i.e. automatic learning and whose algorithms are configured for classifying signal component as resulting from water or fat tissues present in the body under examination (see Figure 1, computer system #20).   
With respect to claim 2, Madhuranthakam discloses the separation algorithm of images related to the signal contribution resulting from water and images related to the signal contribution resulting from fat is a classification algorithm (see paragraphs 0030-0036).
With respect to claim 3, Madhuranthakam discloses the pixels or voxels are represented by the corresponding numerical parameter regarding the intensity of pixel or voxel expressed with a metric defined by a grayscale gradation (see paragraph 0030-0037).  
With respect to claim 4, Madhuranthakam discloses the descriptive parameter of each pixel or voxel of an image is a combination of descriptive parameters of one or more boundary pixels or voxels of said parameter, possibly weighed according to the distance from said pixel or voxel (see paragraph 0035).  
With respect to claim 5, Madhuranthakam discloses the separation algorithm of MRI images resulting from water from those resulting from fat is trained with a training database comprising records related to known cases which comprises pixel or voxel intensity parameters of images related to water and fat and their validation as images resulting from water or fat performed by qualified staff and/or with state of the art separation techniques (see paragraphs 0030-0037).  
With respect to claim 6, Madhuranthakam discloses the training database is generated by optimized selection of records from a database of known cases (see paragraph 0041).  
With respect to claim 7, Madhuranthakam discloses the selection of known cases records for training database generation is performed by means of a genetic algorithm being fitness value of classification obtained by a trained classifier with a certain training database application criterion of the selection based on the fitness value (see paragraphs 0030-0037).   
With respect to claim 8, Madhuranthakam discloses after acquisition step of a first MRI image along a predetermined slice, and before the separation step are provided further steps of: acquiring for at least said slice or for at least part or all said slices, when these are more than one, an image called water-only that is generated on the basis of MRI signals resulting from water-only; acquiring for at least said slice or for at least part or all said slices, when these are more than one, an image called fat-only that is generated on the basis of MRI signals resulting from fat- only;          Attorney Docket No. while is provided a validation step in which the machine learning algorithm, i.e. automatic learning, is configured and used for the validation classification of the images acquired as related to the only signal component resulting from water or related to the only signal component resulting from the fat tissues existing in the body under examination (see paragraphs 0030-0037, see Figure 3).  
With respect to claim 9, Madhuranthakam discloses that it is provided to perform a sequence of images acquisition of water and fat that involves the acquisition of a sequence of two anatomical MRI images and the following acquisition of two images whose signals are related to water and an image wherein signals are related to fat, said images being sorted according to a sequence that provides firstly two anatomical images and afterwards the image related to water and the image related to fat, being said sequence kept fixed for all acquisitions of MRI images, while the above mentioned machine learning algorithm, i.e. the predictive or classification algorithm is used to identify which of the two images acquired after the two anatomical images is related to water and which is related to fat and to generate the above mentioned sequence of images (see paragraphs 0030-0037).  
With respect to claim 10, Madhuranthakam discloses the a phase of image shrinking, i.e. number of pixels or voxels and where said phase of image shrinking occurs before the phase of processing the parameters describing the appearance of pixels or voxels, for example the intensity expressed in a grayscale (see paragraphs 0027-0028 and 0030-0037).  
With respect to claim 11, Madhuranthakam discloses the step of merging together in one or more pixels or voxels, pixels or voxels belongingPatent Attorney Docket No. to the original image that have the same intensity, for example with reference to the measuring meter according to said grayscale (see paragraphs 0030-0037).  
With respect to claim 12, Madhuranthakam discloses the determination of the condition of identity is performed by subdividing the gradation scale in a plurality of grey scale fields wherein each field corresponds to an intensity value field that is focused on a predetermined intensity value and has a maximum limit value and a minimum limit value, which fields define the intensity values of the pixels or voxels to be considered identical and therefore to be merged together in a single pixel or voxel or in several pixels or voxels in order to obtain a variable and selectable reduction or a reduction to a predetermined size of the size of the images that are to be processed ( see paragraphs 0029-0035).  
With respect to claim 13, Madhuranthakam discloses the said maximum value and said minimum value of fields in which the grayscale or intensity scale is subdivided are variable so as to vary the size of the image having small dimensions (see paragraphs 0029-0035 discussing different peaks).  
With respect to claims 14 and 15, Madhuranthakam discloses the image size is selected according to the fitness of the classification result of a prior execution of the separation algorithm on images having different small size compared to images originally acquired (see paragraphs 0039-0035).  
With respect to claim 16, Madhuranthakam discloses the step of images pixel reduction to be processed by means of machine learning algorithm involves to use a parameter analysis operator determining the appearance of pixels where operator identifies regions of the image to be analyzed wherein parameters of pixels appearance definition are related to signals resulting from water or fat, submitting to elaboration process by means of machine learning algorithm only pixels that fall within the range of said parameters of appearance that are functional to determining the image as resulting from water or fat (see paragraphs 0029-0037).  
With respect to claim 17, Madhuranthakam discloses a system for MRI images separation resulting from water and/or fat (see paragraphs 0029-0037) where said system comprises an integrated processing unit in an MRI apparatus that uses same processing units provided for controlling the MRI apparatus or where said system comprises a separate processing unit communicating with an MRI apparatus being said system comprised of a local computer or a remote server (see Figure 1 having computer system #20 and system control #32).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 nor relied upon discloses MR system with fat and water imaging. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866